Citation Nr: 1342762	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-43 812	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include allergies and asthma


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel



INTRODUCTION

The Veteran had active military service from June 2001 to June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In November 2012, this appeal was remanded by the Board for additional development; unfortunately, current review shows that additional development is required.  This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In the November 2012 remand, the Board directed that the AMC obtain additional records from the Washington, D.C. VA Medical Center (VAMC); current review reveals that the AMC did not seek records for the correct time period.  Therefore, upon remand, the AMC should make an additional attempt to obtain these records.  See 38 C.F.R. § 3.159 (2013).  Also, the prior remand directed that the Veteran be scheduled for a VA examination so as to obtain an etiological opinion.  Although the Veteran failed to report, under the facts of this case, to include evidence that the Veteran moved from Maryland to Texas subsequent to the prior remand, the AMC should again schedule this examination.  See 38 C.F.R. § 3.655 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Seek information from the Veteran regarding whether he has begun treatment at any Texas VAMC and, thereafter, obtain identified VA treatment records, to include records from the Washington, D.C. VAMC dated from August 2007 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AMC should follow the provisions in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination so as to determine the etiology of the Veteran's respiratory disorder, to include allergies and/or asthma.  All appropriate tests should be conducted.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.     

The examiner should identify any current respiratory disorders, to include allergies and/or asthma.  The examiner is requested to provide an opinion, based on a review of the claims folder and utilizing sound medical principles, as to whether it is at least as likely as not (50 percent probability or greater) that any allergies and/or asthma are related to the Veteran's military service, to include his in-service treatment for seasonal allergic rhinitis and allergies.

In offering an opinion, the examiner should acknowledge and discuss the Veteran's statements as to service incurrence and continuity of symptomatology.  The rationale for all opinions expressed should be provided.

3.  Thereafter, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


